DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-201324389 (JP’389).
Re: claim 8.  JP’389 shows in figure 3 and 5 an electrically operated brake device for a vehicle comprising: an electric motor 3 pressing friction member 2a, 2b against a rotating member 102 rotating together with a wheel of the vehicle; and a returning mechanism moving the friction member in a direction away from the rotating member when the electric motor is not energized, wherein

the returning mechanism includes

a spiral spring 92 having a part of one end locked on a rotating shaft 91 driven by the electric motor, and

a housing 93 which stores the spiral spring 92 and in which a holding surface 93b extending in a radial outer direction of the spiral spring is formed,

a restraint section 92a is formed at a part of the other end located on a side opposing the one end of the spiral spring, the restraint part including a bent part forming an acute angle as shown in the annotated figure in the remarks section below,

when the electric motor 3 is rotated in a forward direction which is a direction causing the friction member to come close to the rotating member, the restraint section presses the holding surface at the bent part forming the acute angle shown in the remarks section below, and the spiral spring gives a returning torque in a reverse direction opposing the forward direction,

wherein, when the returning torque exceeds a predetermined torque, the restraint section 92a slips out of the holding surface to decrease the returning torque, and


	Re: claim 10. JP-201324389 (JP’389) shows in figures 3 and 5 an electrically operated brake device for a vehicle comprising: an electric motor 3 pressing friction member 2a, 2b against a rotating member 102 rotating together with a wheel of the vehicle; and

a returning mechanism moving the friction member in a direction away from the rotating member when the electric motor is not energized, wherein
the returning mechanism includes
a spiral spring 92 having a part of one end locked on a rotating shaft 91 driven by the electric motor, and
a housing 93 which stores the spiral spring 92 and in which a holding surface 93b extending in a radial outer direction of the spiral spring is formed,
[AltContent: arrow][AltContent: textbox (2nd mountain-folded part)][AltContent: textbox (1st mountain-folded part)][AltContent: arrow][AltContent: textbox (1st valley-folded part)][AltContent: arrow]
    PNG
    media_image1.png
    522
    646
    media_image1.png
    Greyscale



at a part of the other end located on a side opposing the one end of the spiral spring, in order from a side close to the one end, a first valley-folded part, as labeled, valley-folded perpendicularly to the longitudinal direction of the spiral spring with respect to an outer peripheral surface of the spiral spring, a first mountain-folded part, as labeled, mountain-folded perpendicularly to the longitudinal direction with respect to the outer peripheral surface, and a second mountain-folded part, as labeled, mountain-folded perpendicularly to the longitudinal direction with respect to the outer peripheral surface are formed, the first mountain-folded part forming an acute angle as shown in the remarks section below, and when the electric motor 3 is rotated in the forward direction which is a direction causing the friction member to come close to the rotating member,

the first mountain-folded part presses the holding surface 93b, and the spiral spring gives a returning torque in a reverse direction opposing the forward direction to the electric motor as shown in figure 5 and described in paragraph [0075] of the English abstract.
	Re: claim 11.  JP’389 shows in figure 5 the limitation wherein
[AltContent: textbox (1st mountain folded part)][AltContent: arrow][AltContent: textbox (Pressure receiving surface)][AltContent: arrow][AltContent: textbox (Holding surface)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    195
    232
    media_image2.png
    Greyscale

the housing includes a pressure receiving surface shown in the area at the end of the lead line of 93b inclined in the radial inner direction of the spiral spring with respect to the tangent line surface formed by a tangent line, as labeled, of an arc passing through a contact part shown in the area of the end of the lead line of 93b between the holding surface, as labeled, and the first mountain-folded part, as labeled, and having an axis line of the rotating shaft as the center, and wherein the outer peripheral surface between the first mountain-folded part, as labeled, and the second mountain-folded part 
Re: claims 12 and 13.  JP’389 shows in figure 3 the limitation wherein a part closer to the other end than the first mountain-folded part of the spiral spring is nipped by an inner peripheral surface and the outer peripheral surface of the spiral spring as shown in annotated figure 5 with the labeled nipped part to the same extent as Applicant’s invention.
[AltContent: textbox (1st mountain folded part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Nipped part)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    195
    232
    media_image2.png
    Greyscale

[AltContent: textbox (Other end)]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the restraint part” in the recently added claim language is indefinite.  It is unclear to the Examiner whether Applicant intends to refer back to the restraint section or the part where the restraint section is formed.  For examining purposes Examiner has interpreted the claim as intending to refer back to the restraint section.

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.  Examiner first notes that the previously presented 112 rejection has been withdrawn in light of the most recent amendment.  Applicant has amended claim 8 to recite that the restraint part includes a bent part forming an acute angle and has amended claim 10 to recite that the first mountain-folded part forms an acute angle.  
The instant published application explains in paragraph [0067] that the restraint section is represented by the triangle (Pt1-Py1-Py2) shown in figure 6 and explains in paragraph [0097] that the first mountain-folded part is represented by element Py1.  Examiner notes that side Py1 to Py2 and side Py1 to Pt1 are actually joined by a concave section (or the first mountain-folded part Py1 has a bending concave section) shown at the end of the lead line of Py1 and that the sides extrapolate out to form an acute angle as shown on the next page:






Annotated portion of figure 6 of the instant published application
[AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    331
    274
    media_image3.png
    Greyscale

 
	Similarly, Examiner notes that JP’389 includes a restraint section a portion of which with two sides joined by a concave section (or a first mountain-folded part that has a bending with a concave section).  Similar to the instant invention, the two sides extrapolate out to form an acute angle as shown on the next page:








Annotated portion of figure 5 of the JP’389 reference
[AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (1st mountain folded part)][AltContent: arrow]
    PNG
    media_image2.png
    195
    232
    media_image2.png
    Greyscale


	Based on the annotated figures comparing JP’389 to the instant invention, Examiner disagrees with Applicant’s argument that JP’389 does not include a restraint section bent part or a first mountain-folded part that forms an acute angle.  
Accordingly, the above rejections have been maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mmb
March 19, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657